     Case 2:17-cv-01257-MCE-EFB Document 29 Filed 09/09/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ELISE KING,                                      No. 2:17-cv-1257-MCE-EFB PS
12                         Plaintiff,
13             v.                                      ORDER
14    CALIFORNIA DEPARTMENT OF
      WATER RESOURCES, et al.,
15
                           Defendants.
16

17

18            On August 14, 2020, the magistrate judge filed findings and recommendations herein

19   which were served on the parties and which contained notice that any objections to the findings

20   and recommendations were to be filed within fourteen days. ECF No. 25. No objections were

21   filed.

22            The Court has reviewed the applicable legal standards and, good cause appearing,

23   concludes that it is appropriate to adopt the proposed Findings and Recommendations in full.

24            Accordingly, IT IS HEREBY ORDERED that:

25            1. The proposed Findings and Recommendations filed August 14, 2020, ECF No. 25, are

26                  ADOPTED in full; and

27   ///

28   ///
     Case 2:17-cv-01257-MCE-EFB Document 29 Filed 09/09/20 Page 2 of 2

 1         2. Plaintiff’s claims, with the exception of her Rehabilitation Act claim against DWR,
 2             are DISMISSED without prejudice.
 3         IT IS SO ORDERED.
 4

 5   Dated: September 8, 2020
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                    2
